       Case 3:18-cv-08135-DJH Document 30 Filed 03/14/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Patricia R Adams, et al.,                           No. CV-18-08135-PCT-DJH
10                  Plaintiffs,                          ORDER
11   v.
12   Aramark Sports and Entertainment Services
     LLC, et al.,
13
                    Defendants.
14
15          This matter is before the Court on Plaintiff’s Motion for extension of time to extend
16   their expert witness deadline, filed on March 12, 2019 (Doc. 28). Plaintiffs’ expert
17   deadline is March 15, 2019 (Doc. 26). The Motion is extensive, detailing many apparent
18   issues that the parties have been having in coordinating discovery, along with a detailed
19   recitation of the facts of this case. However, Plaintiffs have not complied with LRCiv
20   7.3(b), which states, “Except in all civil actions in which a party is an unrepresented
21   prisoner, a party moving for an extension of time, whether by motion or stipulation, must
22   state the position of each other party. If the moving party’s efforts to determine the position
23   of any other party are unsuccessful, a statement to that effect must be included in the
24   motion.” (emphasis added). Therefore, this Motion will be stricken. Plaintiffs should also
25   note the other requirements of LRCiv 7.3, particularly that, “A party moving for an
26   extension of time, whether by motion or stipulation, must disclose the existence of all
27   previous extensions which have been granted concerning the matter for which an extension
28   is sought.” (Id.)
       Case 3:18-cv-08135-DJH Document 30 Filed 03/14/19 Page 2 of 2



 1          The parties should also be aware that if they intend to file a discovery dispute with
 2   the Court, they shall comply in all respects with the Scheduling Order in place in this matter
 3   and the Local Rules of this District.
 4          Accordingly,
 5          IT IS HEREBY ORDERED that the Motion for extension of time (Doc. 28) is
 6   stricken for the reasons stated herein.
 7          Dated this 14th day of March, 2019.
 8
 9
10                                                 Honorable Diane J. Humetewa
11                                                 United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
